SABERS, Justice
(specially concurring).
I would affirm solely on the merits and not reach the issue concerning the constitutionality of SDCL 36-4-19.*

 I am concerned that an in-depth analysis of SDCL 36-4-19 would demonstrate unconstitutional discrimination against persons who have obtained their license by reciprocity, which bears no reasonable relationship to the purpose or object sought to be accomplished. The test a person takes to obtain a license and the results thereof, not reciprocity, bear a real relationship *281to the statutory licensing objective. The opinion sets out the “real and substantial” test as the applicable test to determine the constitutionality of the statute, yet attempts to uphold the statute under a much lesser standard of scrutiny.
The logic of Justice Miller’s special writing is directly on point. If the statute is in fact constitutional, then that totally disposes of all other issues. In contrast, the majority goes to great lengths to decide these other issues. Therefore, the statute must be unconstitutional.
Even the licensing board must have had some concern with the constitutionality of the statute and with their past actions under the statute, or else they would not have spent the time and effort to hear and decide on the merits. I commend their wisdom and suggest we follow suit and avoid the constitutional question altogether.